DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after December 9, 2016, is being examined under the first inventor to file provisions of the AIA .
In an Amendment filed on August 31, 2022, claims 1, 5, 7, 9, 10, 12, 14, 17, and 19 were amended, claim 21 was added, and claim 2 was cancelled.
Claims 1 and 3-21 are currently pending and under examination, of which claims 1, 7 and 14 are independent claims. 

Response to Amendment
In light of the amendment, the objection to the Abstract is now withdrawn.
Applicant’s amendments to the claims have overcome the objections previously set forth.
Applicant’s amendments to claim 12 has overcome the rejections under 35 USC 112(b) previously set forth. 
In view of the substantive amendments made to independent claims 1, 7, and 14,  Applicant’s arguments presented over the prior art rejections have been fully considered and are persuasive.  The prior art rejections are withdrawn.

Response to Arguments
Regarding the means-plus-function interpretation of claims 1 and 5, the claims were amended to recite “a local input”.  However, such amendment is not sufficient to overcome the presumption of local input being a term used as a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed functions.  As a result, the interpretation is maintained.
Regarding the non-statutory subject matter rejection of claim 7 and related dependent claims, the Amendment submits the following arguments on page 14:
Transmitting information and instructions and performing a system operation both constitute significantly more than just an abstract idea, as does revising operational information and displaying revised operational information on a pixelated display. None of these tasks can be executed in the human mind and so cannot be characterized as a “mental process.” Furthermore, these functions are not simply incidental to the monitoring operation. They involve unique operation unrelated to the monitoring. The transmitting of information and instructions and the performing a system operation are used to trigger the revising of operational information on the pixelated display, which is itself an operation unrelated to the monitoring operation. 

The Office respectfully disagrees.  As submitted in the rejection presented below, the functions identified to be directed to an abstract idea are the monitoring and the determining functions.  The transmission or performing functions are not considered abstract ideas, but as not integrating the abstract ideas identified (i.e., the judicial exceptions) into a practical application and not amounting to significantly more.  As described in  paragraphs [0026] and [0084] describe the transmission of information.  The transmission of information and instructions are simply from data that can include sensor information from the remote unit, information regarding a change in status of the remote unit, instructions or information entered in by a user at the remote unit, or anything else that could be relevant to the information displayed on the pixelated display associated with the HVAC remote controller. See paragraph [00105]  However, the transmission and the performing of the system operation does not improve the functioning of a computer, apply the judicial exceptions with or by use of a particular machine, and do not apply the judicial exceptions in some meaningful way to demonstrate a practical application.  As shown in the rejection below, the transmission and the performing functions are well-understood, routine and conventional function.  Thus, contrary to the arguments made in the Amendment, the functions do not amount to significantly more.  In view of the foregoing, the rejection under 35 USC 101 of claims 7-13 is maintained.
Regarding the prior art rejection, in light of the substantive amendments made to independent claims 1, 7, and 14 and arguments presented, the rejections are rendered moot.

Claim Objections
The Examiner respectfully recommends the following changes to the claims to improve clarity and antecedent support:
Claim 7, line 14, replace “transmitting” with “the transmitting of”.
Claim 7, line 15, replace “performing” with “the performing of”.
Appropriate correction through claim amendment is requested.

35 USC § 112(f) Analysis
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claims 1 and 5 are interpreted under 35 U.S.C. 112(f), as reciting means for performing a specified function.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Referring to independent claim 1, this claim recites the claim limitations “a local input”.  
For purposes of examination, as described in paragraph [0032] of the specification, the “local input” will be construed as a touch panel.  
The recitations of claim 5 simply adds more detail to or are cumulative to the local input of independent claim 1.  
Because the referred claim limitations of claims 1 and 5 are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 7-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 7 recites, “...monitoring one or more data input devices for input data; determining that no input data has been received at the one or more input data devices for a threshold time”.  
Under its broadest reasonable interpretation, if a claim limitation covers performance that can be executed in the human mind, but for the recitation of generic electronic devices or generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Under their broadest reasonable interpretation and based on the description provided in the Specification, as filed, such as paragraphs [0016], [0060]-[0062] describing the monitoring.  As described, the monitoring of the one or more data input devices is a mental process that can be performed through observation, evaluation and judgement. A person could visually monitor the input device(s).  Paragraphs [0098] and [00112], for instance, describe the determining that no input data has been received.  As described, such function could be performed as a mental process through observation, evaluation and judgement by counting an amount of time that no input data has been received and mentally determine that such counted time has reached a threshold time.  
Accordingly, the claim recites an abstract idea.
The judicial exceptions is not integrated into a practical application.  In particular, claim 7 recites the additional features of, “displaying operational information on a pixelated display; turning off a display light used to illuminate the pixelated display after displaying the operational information on the pixelated display;… one of transmitting one of information and instructions based on data received at the remote controller from a remote device, and performing a periodic system operation; and revising the operational information and displaying the revised operational information on a pixelated display without turning on the display light after either transmitting the one of the information and the instructions or performing the periodic system operation”.  
Integration into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. 2019 PEG at 53.
The displaying functions and the turning off function are insignificant extra-solution activities to the judicial exception.  Although the claim nominally requires these steps to be performed using a pixelated display.  However, this apparatus implementation is not tied to the judicial exception to bring the exception into a practical application.  Paragraphs [0044]-[0045], [0053], and [0096] of the Specification of the present application for instance generally describe the displaying and turning off of the display light.  However, these functions are activities incidental to the primary process, such as the monitoring and determination that no input data has been received.  
In addition, paragraphs [0026] and [0084] describe the transmission of information and paragraph [0045] describes the performing of system operations.  However, these functions are activities incidental to the primary process and do not link the judicial exceptions into some practical application.  
Referring to the revising function, paragraphs [0057]-[0058] and [0105]-[0107] of the Specification of the present application, for instance, generally describe this function.  However, the revising function is an activity incidental to the primary process, such as the monitoring and determination that no input data has been received.
In view of the foregoing, the additional limitations are not sufficient to demonstrate integration of a judicial exception into a practical application.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Although the claim nominally requires these functions to be performed using a pixelated display, this apparatus implementation is not sufficient to take the invention out of the realm of abstract ideas. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 US at 223 (“Stating an abstract idea while adding the words ‘apply it with a computer’ is insufficient to confer eligibility”.)  
Regarding the “displaying operational information on a pixelated display” and “displaying the revised operational information on a pixelated display without turning on the display light …”, such displaying functions are a well-understood, routine, and conventional activity.  For instance, US Patent Publication No. 2006/0060658 A1 to Proffitt et al. (“Proffitt”) describes “a display and an illumination device that is configurable to illuminate the display in a partial illumination mode and a full illumination mode.” See Abstract.  US Patent Publication No. 2017/0059190 A1 to Stefanski et al. describes in paragraph [0066] information being displayed in an electronic display 516 and describes in paragraph [0069] the “display 516 to display information to the user, and to receiver user input via the outer rotatable ring 512.”  US Patent Publication No. 2013/0229444 A1 to Teranishi et al. describes in paragraph [0044] “he display is performed using the pixel data that is maintained in the memory unit.”
Regarding the turning off function, such function is a well-understood, routine, and conventional activity.  For instance, Proffitt describes in paragraph [0022] “That is once the user 22 has completed programming or adjusting the parameters of the thermostat 10, the illumination device 28 is simply turned off after a predetermined time”.  US Patent Publication No. 2007/0241203 A1 to Wagner et al. (“Wagner”) describes in paragraph [0033] that “The controller 32 governs the operation of the user interface 15 through connections to the LCD display 14, the LED display 16, the LCD backlight 28, and the user input devices 34.”  In paragraph [0041], Wagner describes that as “illustrated in FIG. 10, when a user input is not detected in step 84 by sampling the output of the user input devices 34 for the duration of the inactivity timer, the controller 32 enters the reduced energy consumption mode in step 70, wherein the LCD backlight 28 is powered down, thus removing the illumination and concealing the user interface 15 behind the housing 68”, which reads on “turning off”.  US Patent Publication No. 2016/0033156 A1 to Okazaki et al. describes in paragraph [0034] “if the touch panel 3a has not been touched for a certain period (for example, approximately, 30 seconds) after the liquid crystal display unit 3b of the liquid crystal touch panel unit 3 was turned on, the controller 6 turns off the liquid crystal display unit 3b.”
Regarding the one of transmitting function, Wagner describes in Paragraph [0026] “The control signals, in turn, are initially transmitted by the wireless interface 36 (FIG. 5) of the thermostat 10.”  US Patent Publication No. 2012/0286924 A1 to Goto describes in the Abstract “When remote control operation based on operation instruction information is permitted as a result of decision, operation instruction information is transmitted to the remote control server 4A.”  US Patent Publication No. 2020/0200424 A1 to Ikemiya describes in Paragraph [0034] “he indoor-device fan control unit 35 executes control to operate the indoor-device fan 16 at the rotational speed equal to or slower than 1600 rpm on the basis of the instruction information transmitted from the remote controller 4 and the information set in the maximum fan rotational-speed setting storage unit 37. The indoor-device fan control unit 35 then returns to Step S30”.
In view of the foregoing, in accord with MPEP 2106.05(d), simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception does not qualify the claim as reciting “significantly more”. Therefore, the additional claimed features do not amount to significantly more and the claim is not patent eligible.
Regarding claim 8, this claim recites “the one or more data input devices include a communication interface configured to receive system data and operational instructions from a distant HVAC unit”.  Under its broadest reasonable interpretation, the limitations of claim 8 generally refer to a simple data gathering at the one or more data input devices.  Such claim does not add more than insignificant extra-solution activities and does not provide significantly more than the abstract idea as explained in independent claim 7. (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).  Thus, claim 8 does not integrate the judicial exceptions into a practical application. There are no additional limitations in the claims to apply, rely on, or use the judicial exception in a manner that would impose a meaningful limit on the judicial exception, such that claim 8 is not more than a drafting effort designed to monopolize the exception.  Accordingly, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 8 is not patent eligible.
Claims 9, 10, and 11 are directed to further applying the judicial exception to generic devices as recited in independent claim 7.  Therefore, claims 9, 10, and 11 are directed to a judicial exception that is not integrated into a practical application. There are no additional limitations in the claims to apply, rely on, or use the judicial exception in a manner that would impose a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Accordingly, the claims are directed to an abstract idea.  The claims also do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 9, 10 and 11 are not patent eligible.  
Regarding claims 12 and 13, under their broadest reasonable interpretation, the limitations of claims 12 and 13 simply refer to updating local system parameters and defines the parameters.  However, neither claim integrates the judicial exceptions of claim 7 into a practical application. There are no additional limitations in the claims to apply, rely on, or use the judicial exception in a manner that would impose a meaningful limit on the judicial exception, such that claim 13 is not more than a drafting effort designed to monopolize the exception.  Accordingly, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 12 and 13 are not patent eligible.



Allowable Subject Matter

Claims 1-6 and 14-21 are allowed. 

Relevant Art Cited by Examiner
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to Applicant’s disclosure. See MPEP 707.05(c).
US Patent Publication No. 2007/0241203 A1 to Wagner et al. (“Wagner”) describes in Abstract “An HVAC system comprises a programmable wireless thermostat and a remote receiver unit. The thermostat includes a user interface having one or more displays, user input devices, such as buttons, sliders, or a touch screen, and a backlight.” In Paragraph [0025] Wagner describes “a thermostat for controlling an operating state of an HVAC system is disclosed…In this case, the thermostat further includes a controller, or a switch, for switching the user interface to an idle state, which includes removing power from the backlight and the displays when the proximity sensor indicates a lack of user proximity for a predetermined duration.” Wagner describes in Paragraph [0033] “The controller 32 governs the operation of the user interface 15 through connections to the LCD display 14, the LED display 16, the LCD backlight 28, and the user input devices 34.” Wagner describes in Paragraph [0030] (“The LCD backlight 28 can also be switched off upon an indication of a lack of user proximity for a predetermined duration (FIG. 5). Alternatively, the intensity of the LCD backlight 28 (FIG. 5) is lowered when the user interface 15 is in an idle state. As shown in FIG. 3, when the proximity sensor 20 detects a user, the user interface 15 enters an active state and powers up by switching on the LCD display 14, the LED display 16, and the LCD backlight 28.”  
US Patent Publication No. 2013/0226354A9 to Ruff et al. (“Ruff”) describes a thermostat including a user interface that is configured to operate in at least two different modes including a first mode and a second mode. The user interface may require more power when operating in the first mode than in the second mode. The thermostat also includes a plurality of sensors, including at least one sensor configured to detect a presence of a user within a proximity of the thermostat. The thermostat additionally includes a first processing function that is configured to determine a proximity profile and to cause the user interface to be in the first mode one or more sensors provides responses that match the proximity profile. The proximity profile may be computed using a history of responses from the sensors that are likely to coincide with times where users intend to view the user interface.  In Paragraph [0053], Ruff describes “According to some embodiments, the thermostat 100 can include additional components, such as a processing system 160, display driver 164, and a wireless communications system 166. The processing system 160 can adapted or configured to cause the display driver 164 to cause the electronic display 116 to display information to the user.”  Ruff further explains in Paragraph [0111] that “environmental control devices having plenty of power available may also benefit from these embodiments. For example, users may prefer an electronic display that activates in a welcoming fashion as they approach. It may be useful turn off the electronic display in an unoccupied room to prevent excess light from being generated and affecting a darker ambience.”  
US Patent Publication No. 2013/0013118 A1 to Merkulov et al. (“Merkulov”) describes in Paragraph [0044] “FIG. 6 is a flowchart illustrating an exemplary dynamic operation of the thermostat UI in collaboration with system algorithms and user inputs to these algorithms. The method begins at Step 600. Step 602 obtains the present room temperature from the thermostat (or sensor). Step 604 obtains the high temperature set point from the thermostat. Step 606 obtains the low temperature set point from the thermostat. Step 608 updates the thermostat object display with the present temperature and set points. Step 610 obtain all required HVAC control algorithm inputs from the user … dynamically via UI controls. For example, environmental factors, cost factors, comfort factors, reliability factor, etc., may be considered. Step 612 initiate the HVAC algorithms to compute the HAVC strategy, such as OFF conditions, normal cooling, normal heating, pre-cooling, pre-heating, eco-cooling, eco-heating, urgent heating, urgent cooling, etc. The target temperature, heating acceptable range maximum and minimum values, and cooling acceptable range maximum and minimum values may he determined. Step 614 displays the computed ranges, target temperature, and strategy.” Merkulov describes in Paragraph [0045] “The system algorithms which configure the thermostat with set points and operational modes use a number of input parameters in its computations. These parameters may include the characteristics of the HVAC system as well as the controlled environment (room size, window count, thermal characteristics, etc.), the external environment (weather, shading, location, elevation, etc.), and the user configured operational parameters.” Merkulov describes in Paragraph [0046] “The algorithms compute new results frequently so that the user has relatively quick (e.g. sub-second) feedback on any parameter adjustments that they may make.”
However, the description of Wagner, Ruff, and Merkulov, individually or combined, would not teach or suggest a processor that is further configured to “update the pixelated display without turning on the light based on at least one of the following: 3Serial No. 17/217,239Response to Office Action mailed 15 June 2022Attorney Dkt. No. 129U_024Date: 31 August 2022the processor receives data or instructions from another element in the HVAC system that requires an alteration of at least one system parameter, and the processor performs a regular periodic operation”, as recited in independent claim 1.  Also, neither reference would not be combinable with the cited art of record, as it is not teaching “updating the operational information on the pixelated display without turning on the display light based on at least one of the following: receiving data or instructions from an element in the HVAC system that requires an alteration of at least one system parameter, and performing a regular periodic operation”, as recited in independent claim 14.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1
The reasons for allowance of Claim 1 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a heating, ventilation and air-conditioner (HVAC) remote controller for providing instructions for operation of an HVAC system, comprising: a processor configured to control operation of the HVAC remote controller and to generate instructions for the operation of the HVAC system; a pixelated display configured to display information, the pixelated display consuming more power when changing a display state than when remaining in a current display state; a local input configured to accept data from an operator; a light configured to illuminate the pixelated display; and an isolated power source configured to provide operational power to at least the processor, the pixelated display, and the light; wherein the controller is configured to keep the light turned off except when performing operations that require a change in the current display state, the pixelated display continually maintains the displayed information regardless of whether power is provided to the pixelated display, and the processor is further configured to update the pixelated display without turning on the light based on at least one of the following: the processor receives data or instructions from another element in the HVAC system that requires an alteration of at least one system parameter, and the processor performs a regular periodic operation.

Claim 14
The reasons for allowance of Claim 14 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a method of operating a heating, ventilation and air- conditioner (HVAC) remote controller associated with an HVAC system, comprising: displaying operational information on a pixelated display; turning off a display light used to illuminate the pixelated display after displaying the operational information on the pixelated display; monitoring one or more data input devices for input data; determining that the input data has been received at the one or more input data devices; turning on the display light after determining that the input data has been received at the one or more data input devices; performing one or more operations based on the input data after turning on the display light; updating the operational information on the pixelated display after performing the one or more operations to control the HVAC system; turning off the display light after update the operational information on the pixelated display; and updating the operational information on the pixelated display without turning on the display light based on at least one of the following: receiving data or instructions from an element in the HVAC system that requires an alteration of at least one system parameter, and performing a regular periodic operation.
As dependent claims 3-6 and 15-21 depend from an allowable base claim; they are at least allowable for the same reasons as noted supra.  Support for the above noted limitations can be found, at least, in FIGs. 1-4 and corresponding description.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Publication No. 2007/0045430 A1 to Chapman et al. describes user adjustable visual display system and method for a digital thermostat having a backlit user display screen and system operation indicators is provided. The system allows a user to programmatically vary the illumination intensity of the backlit user display screen and the operational indicators. The variance provided includes disabling of the backlight and operational indicators. The system utilizes a variable pulse width modulated (PWM) intensity control for the backlight and indicators. Alternatively, an adjustable current drive illumination control is used to control the backlight and indicators. The selection of the desired intensity is provided via a display settings menu accessed via the user display screen.
US Patent No. 10,241,527 B2 to Fadell et al. describes a thermostat for controlling an HVAC system is described, the thermostat having a user interface that is visually pleasing, approachable, and easy to use while also providing intuitive navigation within a menuing system. In a first mode of operation, an electronic display of the thermostat displays a population of tick marks arranged in an arcuate arrangement including a plurality of background tick marks, a setpoint tick mark representing a setpoint temperature, and an ambient temperature tick mark representing an ambient temperature, the setpoint temperature being dynamically changeable according to a tracked rotational input motion of a ring-shaped user interface component of the thermostat. In a second mode, the a plurality of user-selectable menu options is displayed in an arcuate arrangement along a menu option range area, and respective ones of the user-selectable menu options are selectively highlighted according to the tracked rotational input motion of the ring-shaped user interface component.

Applicant's amendments and new claim necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M. CHOI whose telephone number is (571)272-1473.  The examiner can normally be reached on Monday - Friday 7:30 am to 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALICIA M. CHOI/Patent Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117